Citation Nr: 1648080	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  06-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 19, 2014, for a right knee disability (characterized as posttraumatic osteoarthritis of the right knee), to include consideration of whether a separate rating is warranted under Diagnostic Codes 5003, 5010 and 5257.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

3.  Entitlement to a separate rating for neurologic impairment involving the right and left lower extremities, associated with the service-connected lumbosacral strain, prior to April 14, 2014.

4.  Entitlement to a compensable rating prior to March 19, 2014, for the residuals of fracture of the right fourth toe.

5.  Entitlement to a compensable rating prior March 19, 2014, for the residuals of plantar wart on the left foot.

6.  Entitlement to a disability rating in excess of 30 percent for chronic pulmonary disorder (COPD).

7.  Entitlement to a compensable rating prior to April 18, 2012, and in excess of 30 percent from April 18, 2012, for chronic rhinitis/sinusitis.

8.  Entitlement to a disability rating in excess of 10 percent for paroxysmal supraventricular tachycardia. 

9.  Entitlement to a compensable rating for otitis media with left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) from November 2004 and July 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran subsequently moved to Alabama, and his claims folder was transferred to the RO in Montgomery, Alabama.

Historically, the Veteran submitted a statement on December 22, 2003, in which he requested increased ratings for his service-connected back and right knee.  On March 8, 2004, the Veteran submitted another statement, in which he requested an increased rating for all of his other service-connected conditions.  In a November 2004 rating decision, the RO granted a 20 percent rating for the Veteran's lumbosacral strain, effective from December 22, 2003, and a 30 percent rating for the Veteran's COPD, effective from March 8, 2004.  The RO continued a 10 percent rating for posttraumatic osteoarthritis of the right knee; a 10 percent rating for paroxysmal supraventricular tachycardia; and noncompensable ratings for residuals of fracture of the right fourth toe, otitis media with left ear hearing loss, rhinitis/sinusitis; and plantar warts on the left foot.  

On January 31, 2005, the RO received the Veteran's formal application for a TDIU (VA From 21-8940), in which he identified his back and COPD as the service-connected disabilities that prevented securing or following a substantially gainful occupation.  In the July 2005 rating decision, the RO confirmed and continued all the ratings previously assigned for the service-connected disabilities, denied service connection for diabetes mellitus type II, and denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in August 2005 and was provided with a statement of the case in June 2006.  The Veteran perfected his appeal with a July 2006 VA Form 9.

In an October 2011 decision, the Board remanded the appeal for further development.  

In an April 2015 rating decision, the RO assigned a 30 percent rating for the Veteran's rhinitis/sinusitis, effective April 18, 2012.  As this award is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The grants of service connection for diabetes mellitus type 2 and coronary artery disease, as established by the RO in a May 2015 rating decision, are a complete grant of those benefits.  As there is no jurisdiction conferring NOD contesting the downstream elements of the effective date or compensation level assigned for either the diabetes mellitus type 2 or the coronary artery disease, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In the May 2015 rating decision, the RO also granted entitlement to a TDIU rating, effective from May 29, 2004, the date after the Veteran's last day of employment.  As the Veteran has not challenged the effective date assigned for the award of the TDIU rating, the Board will not address this issue further.  Id.

The Board also notes that on March 19, 2014, the Veteran underwent a bilateral below the knee amputation.  As such, the Board will address whether increased ratings are warranted for posttraumatic osteoarthritis of the right knee from December 22, 2003, to March 18, 2014; residuals of fracture of the right fourth toe from March 8, 2004 to March 18, 2014; and for residuals of plantar wart on the left foot, from March 8, 2004, to March 18, 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 2006 to October 2015.  

The issues of entitlement to: (1) a rating in excess of 10 percent for paroxysmal supraventricular tachycardia, and (2) a compensable rating for otitis media with left ear hearing loss, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The 10 percent rating for the posttraumatic arthritis of the right knee, based on residual impairment due to slight instability in the right knee, has been assigned under Diagnostic Code 5257 since October 1, 1989, and is a protected rating under 38 C.F.R. § 3.951(b).

2.  Prior to March 19, 2014, slight instability in the right knee is demonstrated by the evidence of record.

3.  The Veteran's right knee disability is characterized by x-ray evidence of posttraumatic osteoarthritis, and is manifested by painful motion and at worst flexion limited to 60 degrees and zero degree extension, at least for the period from December 22, 2003, to March 18, 2014.

4.  The Veteran's lumbosacral strain is characterized by chronic low back pain and functional impairment, and more nearly approximates forward flexion to 40 degrees, at worst, with pain; there is no evidence of favorable or unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least 4 weeks during any prior 12 month period.

5.  The Veteran has manifested neurological impairment (radiculopathy) of the right and left lower extremities associated with the service-connected lumbosacral strain, which more nearly approximates mild rather than moderate incomplete paralysis of the sciatic nerve, at least for the period from December 22, 2003, to April 13, 2014.

6.  The Veteran's residuals of a fracture of the right fourth toe are manifest by less than a moderate disability, at least for the period from March 8, 2004, to March 18, 2014.

7.  The Veteran's plantar wart of the left foot has affected less than 5 percent of the entire body and the exposed area with no more than topical therapy, at least for the period from March 8, 2004, to March 18, 2014.

8.  The Veteran's COPD is manifest by, at worse, revealed pre-bronchilator FEV-1 63 percent predicted and post-bronchodilator FEV-1 30 percent predicted.

9.  The Veteran's chronic sinusitis/rhinitis is manifest by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting, at least for the period from March 8, 2004.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for instability in the right knee, as a residual of the posttraumatic osteoarthritis of the right knee, for the period from December 22, 2003, to March 18, 2014, have not been met.  38 U.S.C.A. §§ 110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.951(b), 4.3, 4.7, 4.27, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a separate 10 percent rating, but not higher, for posttraumatic arthritis of the right knee, for the period from December 22, 2003, to March 18, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3., 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2015).

3.  The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

4. The criteria for a separate 10 percent rating, but not higher, for neurological impairment (radiculopathy) of the right lower extremity, associated with the service-connected lumbosacral strain, for the period from December 22, 2003, to April 13, 2014, have been meet.   38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula of Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Codes 8520 (2015).

5. The criteria for a separate 10 percent rating, but not higher, for neurological impairment (radiculopathy) of the left lower extremity, associated with the service-connected lumbosacral strain, for the period from December 22, 2003, to April 13, 2014, have been meet.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula of Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Codes 8520 (2015).

6.  The criteria for a compensable rating for residuals of a fracture of the right fourth toe, for the period from March 8, 2004, to March 18, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.951, 4.1, 4.3, 4.7, 4.17a, Diagnostic Code 5284 (2015).

7.  The criteria for a compensable rating for plantar warts, for the period from March 8, 2004, to March 18, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7820, 7806 (2015).

8.  The criteria for a rating in excess of 30 percent for COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 6604 (2015).

9.  The criteria for a 30 percent rating, but not higher, for rhinitis/sinusitis, from March 8, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522-6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of letters sent in February 2004, June 2004 and March 2005.  The March 2005 letter also provided the necessary notification for a claim for entitlement to a TDIU.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in March 2004, June 2004, April 2005, May 2010 and April 2012.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's disabilities in sufficient detail so that the Board's evaluations are informed determinations.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In Correia v. McDonald, 28 Vet. App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing", and if possible, with range of motion measurements of the opposite undamaged joint.  In regards to the Veteran's right knee, testing was conducted on both active and passive motion.  Additionally, range of motion testing was completed on the Veteran's left knee.  In regards to the Veteran's back, the Board finds that the evidence of record illustrates that VA examinations were conducted with the Veteran standing and sitting and both passive and active motion were tested.  The Board notes that it is unclear if testing was done on both weight bearing and non-weight bearing and the Veteran's right fourth toe.  Nonetheless, the Board finds that in light of the Veteran's bilateral below the knee amputation, an additional remand to test under Correia would only result in an unnecessary delay.  

Additionally, the Board finds that the RO has substantially complied with the October 2011 remand directives, which included obtaining outstanding VA treatment records and affording the Veteran new VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).   

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2015). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  



Analysis

Musculoskeletal Disabilities

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id (quoting 38 C.F.R. § 4.40).

Right Knee

Historically, in a July 1994 decision, the Board granted service connection for posttraumatic osteoarthritis of the right knee.  The RO implemented the grant of service connection for posttraumatic osteoarthritis of the right knee in an August 1994 rating decision.  The RO noted the January 1992 VA examination that revealed no effusion or swelling in the right knee.  The examination also revealed that there was occasional crackling audible in movement of the joint with some tenderness and slight instability.  The examination also revealed that range of motion was 0 to 125 degrees and the examiner stated there was slight medial collateral instability in the right knee.  The RO rated the Veteran's right knee disability as 10 percent disabling under hyphenated diagnostic codes 5003-5257, effective from October 1, 1989.

The Board notes that 38 C.F.R. § 4.27 states that with diseases, preference is given to the number assigned to the disease itself; if the rating is determined on the basis of a residual condition, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (1989, 2015).  Therefore, by assigning the 10 percent rating under hyphenated diagnostic codes 5003-5257, the RO concluded, in essence, that the Veteran's posttraumatic osteoarthritis was not compensable under diagnostic code 5003 but the residual impairment of slight instability in the right knee was a compensable condition under diagnostic code 5257.  The evidence of record at the time also illustrated that the Veteran was not entitled to a compensable rating under one of the other relevant diagnostic codes pertaining to disabilities of the knee and leg.

In an April 1996 rating decision, the RO continued the 10 percent rating.  The RO noted that a March 1996 VA examination did not indicate any limitation of motion or recurrent subluxation or lateral instability to a slight degree.  The RO noted, however, that the evidence did not establish sustained improvement and noted that another examination would be scheduled.  As such, the 10 percent rating that was assigned under Diagnostic Code 5257, based on residual impairment due to slight instability in the right knee, remained in effect.  38 C.F.R. § 4.27.

In a March 1998 rating decision, the RO continued the 10 percent rating under hyphenated diagnostic codes 5003-5257.  The RO noted that the Veteran related subjective complaints of a throbbing, aching sensation with range of motion.  The RO also noted that the January 1998 VA examination revealed objective findings of instability with maneuvers.

On December 22, 2003, the Veteran, in relevant part, filed a claim for an increased rating for his service connected right knee.

The Veteran was afforded a VA examination in March 2004.  The Veteran reported that at times he has felt as though the knee will buckle but he denied that it locks up.  X-rays of the right knee revealed minimal degenerative change at the right knee and spurring of the tibial spine.  There was no evidence of joint space narrowing of the medial or lateral compartment.  There was mild osteophytosis of the patellofemoral joint without appreciable joint space narrowing.  On physical examination of the knees, range of motion actively, repetitively and passively was 0 to 135 degrees bilaterally.  He had some bilateral point line tenderness and positive patellar distraction or grind and compression testing was noted.  There was no evidence of effusion warmth or erythema.  There was no instability with AP varus or valgus stress testing.  There was no increased Q angle.  There was no prominence or tenderness over the popliteal fossa.  There was crepitus, somewhat greater on the right than the left.  The examiner diagnosed degenerative change of the right knee which is mild with evidence of patellofemoral joint involvement and osteophytes.  

In the November 2004 rating decision, the RO continued the 10 percent rating under hyphenated diagnostic codes 5010-5257.  (The Board notes that diagnostic code 5010, for arthritis due to trauma, instructs to rate as arthritis, degenerative under diagnostic code 5003).  

The Veteran was afforded another VA examination in April 2005.  The Veteran reported the pain was localized, mostly dull and deep in the knee joint with distant ambulation.  He noted that with distance ambulation of more than two to three blocks he had been having knee pain.  There was no significant knee pain at rest but increased to 3-4/10 after a couple of blocks of ambulation.  He denied any knee locking.  He admitted to occasional buckling on stairs twice during the last two years.  He reported that with prolonged sitting he experiences some stiffness in the knee too.

Physical examination showed discomfort on patellar compression.  There was no apparent knee swelling or effusion.  There was very mild medial collateral instability with valgus stress.  There was no lateral collateral ligament laxity.  The drawer sign was negative.  There was distant crepitation with repetitive range.  There was painless active range of motion of the knee.  Full knee extension was to 0 degrees and flexion was from 0 to 130 degrees.  With repetitive range there was no further loss in the painless active range of motion as noted above.  There was no pain with range of motion or with repetitive range.  There was no lack of endurance affected with repetitive use.  The Veteran denied any flare-ups of the knee over many years, except that the pain increases with ambulation.  X-rays of the knee showed no evidence of significant joint space narrowing.  There was minimal spurring of the tibial spine.  There was no joint effusion on the lateral view.  There was also minimal patellofemoral spurring.  There were no fractures or dislocation.  The examiner noted that functionally the Veteran ambulated with a single-point cane on the right side.  There was no apparent antalgic gait with distance ambulation in the hospital.  The examiner diagnosed degenerative changes of the right knee, mild, which involved patellofemoral joint with osteophytes and osteophyte at the tibial spine.  In an addendum opinion, the examiner further noted that the Veteran had traumatic osteoarthritis of the right knee, mild.  

In the July 2005 rating decision, the RO continued the 10 percent rating under hyphenated diagnostic codes 5010-5257.  

In a July 2006 statement, the Veteran reported that his right knee hurts at 7-8/10 all the time and he cannot stand on it.  The Veteran reported that he has pain at night.  

The Veteran was afforded another VA examination in May 2010.  The Veteran reported that he was treated with two to three cortisone injections which were temporarily helpful.  The Veteran reported constant right knee pain level of three to five of annoying quality, which flares to six to seven of unknown intervals.  He complained of right knee weakness, stiffness and giving out, with no dislocation.  The Veteran noted that there was no warmth or redness.   The Veteran reported that it may swell.  The Veteran reported that it is exacerbated by any weight bearing and particularly stairs.  The examiner noted that the Veteran was a vague and tangential historian and his wife attempted to provide history.  The Veteran reported that he occasionally uses a heating pad for right knee flares.  He denied specific medication or use of a knee brace.  There was no use of other assistive aids except as mentioned above.  The examiner noted that the right knee had a no impact to a severe impact on activities of daily living.  

On physical examination, the left knee was normal to observation and examination.  There was flexion 0 to 140 degrees without pain and extension to 0 degrees without pain.  The right knee had medial and lateral tenderness to palpation without observable deformity or swelling.  There was no instability of either knee.  There was negative McMurray's test.  There was right knee flexion of 10-105 degrees with pain throughout the entire motion.  Extension was to -10 degrees with pain.  There was no loss of motion on repetitive testing.  

The Veteran was afforded another VA knee examination in April 2012.  The Veteran reported that he had right knee pain that varies from two day to weeks.  The Veteran reported weakness of the right leg.  He reported that he had cortisone injections with varied results in April 2012.  The examiner diagnosed right knee early tricompartmental degenerative joint disease.  The Veteran denied flare-ups.  On range of motion testing, flexion was to 60 degrees with pain at 0 degrees and extension was 0 to any degree of hyperextension, with painful motion at 0 degrees.  The Veteran was not able to perform repetitive use testing.  The Veteran had additional functional loss or impairment due to less movement than normal and pain on movement.  The Veteran had tenderness or pain to palpation for joint line or soft tissue of the right knee.  His muscle strength was active movement against some resistance.  The joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have any additional conditions or a history of surgeries.  The Veteran regularly used a cane.  

As explained above, when the RO initially awarded service connection for posttraumatic osteoarthritis of the right knee and assigned a 10 percent rating under hyphenated diagnostic codes 5003-5257, the Veteran, in essence, was assigned a noncompensable rating under diagnostic code 5003, and a 10 percent rating under diagnostic code 5257 based on residual impairment due to slight instability in the right knee, which was permissible by regulation at the time of the rating decision.  38 C.F.R. § 4.27 (1989, 2015).  Thus, the 10 percent rating has remained in effect since October 1989, and is protected and cannot be reduced pursuant to the provisions of 38 U.S.C.A. § 110 (West 2014).  See 38 C.F.R. § 3.951(b) (2015).

Accordingly, at the time of the Veteran's claim in December 2003, the VA General Counsel had previously issued a precedent opinion concerning multiple ratings for knee disability.  See VAOGCPREC 23-97, 62 Fed. Reg. 63, 604 (July 1, 1997).  In that precedent opinion, the VA General Counsel specifically authorized that a separate rating under diagnostic code 5003 for arthritis may be assigned for the knee even though it is already rated under diagnostic code 5257 for instability, where additional disability is shown by the evidence of record.  VAOPGCPREC 23-97, slip op. at 2-3 (concluding that the evaluation of knee dysfunction under both diagnostic code 5257 and 5003 does not constitute impermissible pyramiding under 38 C.F.R. § 4.14, citing Estaban v. Brown, 6 Vet. App. 259, 261-62 (1994)); see also Murray v. Shinseki, 24 Vet. App. 420, 423 (2011).

When the medical evidence (on file since the Veteran's December 2003 claim) is evaluated under the VA's Schedule for Rating Disabilities, together with the application of VAOPGCPREC 23-97, it is apparent that the Veteran is entitled to a separate 10 percent rating for posttraumatic osteoarthritis of the right knee under diagnostic codes 5003 and 5010, and a separate 10 percent rating for slight instability in the right knee under diagnostic code 5257, thereby resulting in a combined 20-percent rating for the right knee from December 22, 2003, to March 18, 2014.  See 38 U.S.C.A. § 110; 38 C.F.R. §§ 3.951, 4.25 (2015).

In this regard, the Board notes that although the record reveals noncompensable limitation of right knee motion under diagnostic codes 5260 and 5261, the record does reflect objective evidence of pain and crepitation on motion of the right knee caused by posttraumatic osteoarthritis.  In addition, arthritis of the right knee has been confirmed by x-ray findings, thus entitling the Veteran to a minimum 10 percent rating for his right knee arthritis, at least for the period from December 22, 2003, to May 18, 2014.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010; Mitchell v. Shinseki, 25 Vet. App. at 37-38; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488-89 (1991).  See also DeLuca v. Brown, 8 Vet. App. 202, 204-05 (1995).

Also, the Board has considered whether a rating in excess of 10 percent for the posttraumatic arthritis of the right knee can be assigned.  The nature of the Veteran's right knee arthritis has been reviewed, as well as the functional impairment which can be attributed to pain and weakness.  See 38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 204-05.  However, prior to March 19, 2014, the record shows that upon repeated examinations conducted by VA between 2004 and 2012, the Veteran exhibited at worst flexion limited to 60 degrees with pain, and extension to 0 degree with pain.

Even when taking into consideration the Veteran's pain, reports of flare-ups, and his inability to complete repetitive testing at the most recent VA examination, the medical and lay evidence of record does not rise to a level that illustrates a disability picture that more closely approximates a higher rating than that assigned by this decision under the schedule for rating disabilities.  See Mitchell and DeLuca, both supra.  8 Vet. App. 202; see also Mitchell, 25 Vet. App. at 38.  Here, the record shows that the VA examiners have addressed pain and weakness in reporting the Veteran's symptoms and in measuring range of motion.  Specifically, in the April 2012 VA examination report, the measurement of 60 degrees for the Veteran's flexion is based upon painful motion and has been considered, but is still not severe enough to warrant a rating higher than 10 percent disabling under diagnostic codes 5003 and 5010.  See 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59.

In a similar manner, the Board observes that when the Veteran was examined by VA in April 2005, he was found to have very mild medial lateral and collateral instability with valgus stress.  While the results of the VA examinations conducted in March 2004, May 2010, and April 2012 disclosed no evidence of instability, dislocation, swelling, or effusion, there was some evidence of the Veteran's lay complaints of weakness, buckling, and giving out in the right knee.  Upon VA examination in April 2012, the joint stability tests were normal, and there was no evidence of recurrent patellar subluxation or dislocation.  Thus, considering the totality of these pertinent clinical findings, the Board notes that the manifestations associated with the Veteran's instability in the right knee appear to no longer exist to warrant a separate rating under diagnostic code 5257.

Notably, however, the record evidence does show mild instability in the right knee in April 2005, as well as the Veteran's reports of weakness, buckling, and giving out of the right knee before and after the April 2005 examination.  On balance, such manifestations would appear to more closely define the criteria for slight impairment of the right knee under diagnostic code 5257, which contemplates a 10 percent rating.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1995) (holding that "DC 5257 is not predicated on loss of range of motion, and thus §§ 4.40 and 4.45, with respect to pain, do not apply").

In any event, given that the 10 percent rating for the Veteran's service-connected right knee disability has been rated on the basis of residual impairment under diagnostic code 5257 for instability, and has remained in effect since October 1989, it cannot be reduced because it is a protected rating under the provisions of 38 U.S.C.A. § 110.  See also 38 C.F.R. §§ 3.951(b), 4.27.  Accordingly, as the record before the Board indicates evidence of instability in the right knee that is at most mild, rather than moderate or severe, in degree, a separate 10 percent rating, but no higher, is warranted for right knee instability under diagnostic code 5257, prior to March 19, 2014.

Further, as the record shows no evidence that the Veteran has ankyloses, dislocated cartilage, removal of cartilage, malunion or nonunion of the tibia or fibula, or genu recurvatum, a higher or separate is not warranted under diagnostic codes 5256, 5257, 5258, 5259, 5262, or 5263.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lumbosacral Strain

The Veteran's service-connected lumbosacral strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  at Note (2).  

Each range of motion measurement is to be rounded to the nearest five degrees.  Id.  at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during the past 12 months; a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2015).

Turning to the evidence of record, private treatment records dated May 2003 to November 2005 show that the Veteran was treated for back pain.  A November 2003 treatment record shows that the Veteran was treated for low back pain that radiated into his hip and thigh.  A January 2004, March 2004, June 2004 and October 2004 private treatment record shows that the Veteran underwent back injections, to include for radiculopathy.  An April 2004 private treatment record shows that the Veteran was diagnosed with right sciatica and low back pain with bilateral buttock pain.  

The Veteran was afforded a VA examination in March 2004.  The Veteran noted that functionally he could stand, sit or tolerate sleeping lying down.  The Veteran stated that he sits up in order to sleep.  The examiner noted that from the Veteran's description it sounded as though he has had epidural blocks and nerve root blocks which the Veteran noted did give him some short-term benefit.  The examiner noted that the Veteran's VA chart noted that he has been in for injections and back trigger point in injections.  X-rays of the lumbosacral spine revealed moderate degenerative change of the lumbar spine with mild disc space narrowing from L2 to L5 and mild facet joint spondylosis at L4-5 and L5-S1.  The examiner noted that an October 2003 MRI of the spine revealed moderate stenosis at L4-5.  

On physical examination of the lumbar spine, the Veteran's gait was with a single-point cane on the right and antalgic on the right.  He had diffuse tenderness over the lumbosacral Para spinals and posterior spinous processes but no palpable Para spinal muscle spasm.  The pelvis was level.  Forward flexion was 0 to 70 degrees, but with repetition was 0 to 60 degrees.  Extension, actively, passively and with repetition was 0 to 20 degrees.  Side bending was 0 to 15 degrees and rotation was 0 to 40 degrees.  The examiner noted that all of these were actively, passively and with repetition.  Motor strength in the lower extremities was 3+/5 in the right hamstring and was otherwise at least 4 to 4+/5.  Reflexes were equal bilaterally with trace to 1+ in the lower extremities with down-going toes.  Pin prick was grossly intact.   He was able to ambulate on heels and toes but noted some discomfort in ambulating on the heels.  The examiner diagnosed moderate degenerative change of the lumbar spine with MRI evidence of L4-5 moderate to severe spinal canal stenosis and moderate bilateral neural foraminal narrowing.  

The Veteran was afforded a VA examination in April 2005.  The Veteran reported that he continues to have dull low back pain most of the time which he rates as 2-3/10 on the Visual Scale of 0/10.  He reported that he experiences stiffness in the mornings and has to move around to relieve the stiffness as well as when he sits over 30 minutes in a chair.  The Veteran reported that ambulation of about a block increases the pain to 6-7/10.  He reported that he had flare-ups three to four times last year, and it took him a couple of days to come back to the baseline.  He noted that he did not require any prolonged bed rest due to the flare-up.  The Veteran reported that the pain sometimes radiates diffusely to his right hip.  The Veteran reported that activities of daily living did not affect his back pain much since he did not have a job and he monitored his pain so as not to exacerbate it.  The Veteran reported that with ambulation he uses a cane to relieve the pressure on his back as needed.  The Veteran reported that intermittently the pain radiates diffusely to the right hip but pain mostly stays in the lumbosacral area.  

Physical examination showed mild right thoracic deviation to the right which disappeared with forward bending.  There was diffuse tenderness on palpation of the lumbosacral Para spinal muscle and the posterior spinous process from L3-S1.  In the standing position pelvis was equal.  There was prominence of the lumbar Para spinal muscle with increased lumbar lordosis.  There was painless active range of motion of the back.  The Veteran could bend forward from 0 to 70 degrees.  He could bend backward from 0 to 15 degrees.  He demonstrated bending from 0 to 20 degrees on the right and left, and rotation from 0 to 35 degrees on the right and left.  With the repetitive range of motion, there was only mild decrease in the active flexion about 5 degrees, but extension, rotation, and bending remain the same as painless active range of motion stated above.  Reduced flexion was due to poor endurance.  The examiner noted that he did not see any complaint of pain with repetitive range.  Deep tendon reflexes in the lower extremities were within normal limits, +2 at both knees, and +1 at both ankles.  There was no apparent weakness of either extensor halluces longus.  Straight leg raising was negative on the left at 90 degrees and revealed some tightness of the hamstring and para spinal muscle on the right at 90 degrees.  Neurosensory examination was normal in all dermatomes in the lower extremities.  The examiner noted that the Veteran had x-rays taken in April 2005 which showed mild dextroscoliosis of the lumbar spine without significant malalignment.  There was calcification in the right upper quadrant that might represent a renal stone or may be within the bowel.  There was sacralization of L5.  Vertebral body heights were maintained.  There was disc space narrowing from L2 to L5, the most severe at L4-L5 and L5-S1.  There were small osteophytes at all levels and mild facet hypertrophy was noted at L4-L5 and L5-S1.  The examiner diagnosed degenerative disc disease of the lumbosacral spine with evidence of spinal canal stenosis 

In an October 2005 statement, Dr. S noted that the Veteran presented with low back pain and pain in the thighs predominantly on the left typical for lumbar claudication.  His MRI scan showed significant stenosis at L3-4 and more so at L4-5.  After discussion of his treatment options he elected to undergo decompression.  This was done in August 2005.  The doctor noted that the Veteran continued to have some incisional pain and palpable muscle spasm.  The doctor noted that as the day goes on this seems to get worse.  He had some extension into the right hip and a non-heavy feeling in the thigh bilaterally which is slowly improving with time.  His wound was well healed.  The doctor noted that he had some Para spinous muscle spasm and some normal postoperative heaviness in the legs.  The Veteran was given a prescription for Flexural and referred to physical therapy.  The doctor noted he would see the Veteran back in two months for continued follow up.  

In a July 2006 statement, the Veteran reported that he was always in pain, even before his car accident.  The Veteran reported that he was going to a pain management clinic and was taking narcotics for pain.  

On his October 2006 statement, the Veteran reported that his back was painful all the time.  

The Veteran was afforded another VA examination in May 2010. The Veteran reported that he had his second lumbar fusion one to two years prior.  He reported that now he has back pain any time he is standing or walking.  He reported that the pain level was 8 to 10, which shot down the right lower extremity.  The Veteran reported that steps exacerbated the condition.  He reported that his back was very weak, fatigued, stiff, and had poor range of motion.  He treats the condition with a prescription pain pill, Zipser 25 mg every six hours as needed.  He denied incapacitating episodes but reported that he just tends to sit around most days anyway due to this and other conditions.  The examiner noted that on a daily basis, the lumbar condition had a severe impact on chores moderate to severe shopping, severe exercise, prevents sports, moderate to severe recreation and travel, none feeding moderate for shower and toilet transfers, moderate for lower body dressing, moderate for standing to groom.  Lumbosacral x-rays revealed significant degenerative changes. 

On physical examination, there was no spine ankyloses.  There was tenderness to palpation of the lumbar spine and the right greater than left Para lumbar muscles, as well as weakness and guarding, but no spasms or atrophy.  Laseque's sign was negative.  The examiner noted that thoracolumbar range of motion had to be performed from a sitting position due to weakness of the thighs making standing unsafe.  Flexion was 0 to 40 degrees.  Extension was 0 to 10 degrees.  Left lateral flexion was 0 to 10 degrees.  Right lateral flexion was 0 to 25 degrees.  Bilateral rotation was 0 to 5 degrees.  The examiner noted that there was pain throughout all ranges of motion.  The examiner noted that decreased range of motion was in part due to habitus.  The examiner noted that there was no loss of motion on repetitive testing of the spine.  There was 5/5 bilateral lower extremity muscle strength other than 4+ on the left hip flexors and extensors and 3+on the right hip flexors and extensors.  There was 1+ bilateral lower extremity deep tendon reflexes.  There was 2+ bilateral upper extremity soft touch and pain sensation.  The Veteran complained of 1+ soft touch and pain sensation of the bilateral toes and plantar fee.  The examiner noted that the Veteran was too edematous to perform accurate vibratory testing.  Proprioception was 1+ of the bilateral toes.  The remainder of the lower extremity had 2+ soft touch on pain sensation.  The examiner diagnosed lumbar DDD/DJD Grade 1 listhesis of L4 over L5, L3-S1 DDD s/p laminectomy and fusion.  

The Veteran was afforded a VA back examination in April 2012.  The examiner diagnosed lumbar strain.  The examiner noted that the Veteran had chronic back pain and followed with the VA Clinic in Dothan once a year and a non-VA doctor at the Southern Clinic in Dothan every three to six months.  The Veteran had lumbar surgery in 2005 and lumbar fusion in 2007.  The Veteran denied flare-ups that impacted the function of his back.  

On range of motion testing forward flexion was to 40 degrees with pain at 0 degrees.  Extension was to 15 degrees with pain at zero degrees.  Right lateral flexion was to 15 degrees with pain at zero degrees.  Left lateral flexion was to 15 degrees with pain at 0 degrees.  Right lateral rotation was to 20 degrees with pain at 0 degrees.  Left lateral rotation was to 15 degrees with pain at 0 degrees.  The Veteran was not able to perform repetitive use testing with three repetitions.  The Veteran had functional loss and/or functional impairment of the back due to less movement than normal and pain on movement.  The Veteran had Para spinal tenderness.  Guarding and/or muscle spasms were present but did not result in abnormal gait or spinal contour.  The Veteran's muscle strength was noted as normal strength to active movement against some resistance.  The Veteran did not have muscle atrophy.  The reflex examination was hypoactive in the knee and bilaterally and normal in the ankles bilaterally.  The Veteran's sensory exam was normal.  The Veteran was unable to perform straight leg raising test.  The Veteran had mild intermittent pain in the right lower extremity and mild intermittent pain in the left lower extremity.  The Veteran had paresthesia in both lower extremities and moderate numbness in both lower extremities.  The examiner did not indicate the nerve roots involved.  The examiner noted that the severity of the radiculopathy was mild on both sides.  The Veteran did not have any other neurological abnormalities.  The Veteran did not have IVDS.  

The examiner also noted that the Veteran occasionally used a wheel chair and regularly used canes and walkers due to his back, knees and legs, noted as bilateral hip replacements.  The Veteran had a scar that was not painful and or unstable or is the total area of all related scars greater than 39 square cm (6 square inches).  X-rays revealed no significant interval change status post laminectomy and surgical fusion with hardware seen at L3 to L5, degenerative spondylosis with degenerative disc disease at L2 to L3 through L4 to L8 associated with moderate dextroscoliosis, and a grade 1 anterolisthesis of L4 on L5.  The examiner noted that the Greenfield filter remained unchanged in the IVC region and aortoiliac arterial calcification was noted.  

Based on the above, the Board finds that a rating in excess of 20 percent for the Veteran's low back disability is not warranted.  The evidence of record does not support a finding that the Veteran has forward flexion of 30 degrees or less or that the Veteran has ankylosis of the thoracolumbar spine, as required for the next higher rating.  Instead, for the entire appeal period, the Veteran's forward flexion was limited to 40 degrees, at worst, with pain throughout.

The Board acknowledges the lay reports of the Veteran's symptoms, to include pain; trouble with prolonged standing, walking and sitting and transient flare-ups. However, the overall objective findings and lay reports disclose limitation of motion of the back that did not cause additional functional impairment or additional loss of range of motion , even taking into consideration pain and repetitive use, to warrant a higher rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Accordingly, based on a review of the entire record and the Veteran's reports of chronic and increase pain, the Board finds that after consideration of the functional limitations, the Veteran's lumbosacral strain results in, at worst, forward flexion to 40 degrees and thus more nearly approximates the criteria for a 20 percent rating based on the orthopedic manifestations.  See also 38 C.F.R. §§ 4.40, 4.45, 4.71a, General Rating Formulafor Diseases and Injuries of the Spine; Mitchell and DeLuca both, supra.

The Board has considered whether it may be appropriate to rate the Veteran's lumbosacral strain under other diagnostic codes, but finds that no higher ratings are warranted.

A rating is not warranted based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  In this regard, the Board observes that such symptoms for consideration under that diagnostic code would be the presence of incapacitating episodes, as defined by regulation, having a total duration of at least four weeks during the past 12 months.  Here, there is no indication in either the medical evidence of record or any notations of any such incapacitating episodes in the VA examinations by either the Veteran or the examiners.

The Board has also considered whether the Veteran is entitled to a separate rating for the scar noted on examination.  However, as the April 2012 examiner concluded that the scar was not painful, unstable, or the total area greater than 39 square centimeters (6 square inches), a separate rating for a scar is not warranted.


Separate Neurological Impairment (Radiculopathy), prior to April 14, 2014

The Board has considered whether the Veteran is entitled to separate ratings for neurological impairment (radiculopathy) of the right and left lower extremities, for the period prior to April 14, 2014.  As to the merits of the claim, the Board finds that the evidence is in relative equipoise.

The evidence of record shows that VA examinations, dated between November 2004 and April 2012, revealed lumbar radiculopathy.  In November 2003, the Veteran complained of low back pain radiating to the hip and thigh.  The April 2005 neurological evaluation results were normal.  When the Veteran was examined by VA in April 2004, October 2005, and May 2010, he complained of right sciatica, bilateral buttock pain, and weakness in the thighs, as well as low back pain that radiated down into both thighs (predominately on the left), the right hip, and right lower extremity.  Additional VA examination report of April 2012 indicated that, although sensory evaluation was normal, the Veteran had mild intermittent pain, paresthesia, and moderate numbness in the right and left lower extremities, noting mild radiculopathy on both sides.

Given that there is medical evidence which tends to weigh in favor and against a separate rating for neurological impairment of the right and left lower extremities, the Board finds that all reasonable doubt should be resolved in the Veteran's favor.  Therefore, the Veteran is entitled to separate ratings for neurological impairment (radiculopathy) of the right and left lower extremities associated with his service-connected lumbosacral strain.  Given that the Veteran's reported symptoms are wholly sensory, and in light of the otherwise normal neurological findings found on examinations, the Board finds it reasonable to conclude that the Veteran has manifested radiculopathy affecting the right and left lower extremities that are at most mild, rather than moderate, in degree.  Accordingly, separate 10 percent ratings, but not higher, are warranted for the neurological impairment (radiculopathy) of the right and left lower extremities under Diagnostic Code 8520, at least for the period from December 22, 2003, to April 13, 2014.

The Board acknowledges that the Veteran has already been assigned, for the period from April 14, 2014, separate 10 percent ratings under Diagnostic Code 8720 for peripheral neuropathy of "each" lower extremity associated with the service-connected diabetes mellitus type 2 (by the RO in a prior rating decision); and has now been assigned, for the period prior to April 14, 2014, separate 10 percent ratings under Diagnostic Code 8520 for neurological impairment (radiculopathy) of "each" lower extremity associated with the service-connected lumbosacral strain (by this Board decision).  Since the overall impairment due to neurologic signs and symptoms in the right and left lower extremities contemplate the criteria for a 10 percent rating, under either Diagnostic Code 8520 or 8720, any additional separate ratings for neurological impairment (radiculopathy) of "each" lower extremity, based on a finding that it is associated with the service-connected lumbosacral stain, assigned on or after April 14, 2014, would violate the rule against "pyramiding."  38 C.F.R. § 4.14 (2015) (providing that the evaluation of the same manifestations under different diagnoses are to be avoided).  Thus, in accordance with the rule against pyramiding, the Board concludes that separate 10 percent ratings for neurological impairment (radiculopathy) of "each" lower extremity associated with the service-connected lumbosacral strain are warranted for the period from December 22, 2003, to April 13, 204.  Id.  Hence, the 10 percent ratings (already) assigned for peripheral neuropathy of "each" lower extremity associated with the service-connected diabetes mellitus type 2, effective from April 14, 2014, remains undisturbed.


Fracture Right Fourth Toe

The Veteran's fracture of the right fourth toe is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015), for other foot injuries.  Under diagnostic code 5284 a 10 percent rating is warranted for moderate disability; a 20 percent disability rating is assigned for moderately severe disability; and a 30 percent is assigned for severe disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  

Diagnostic Code 5284 also provides for a 40 percent rating if there is evidence of actual loss of use of the foot.  38 C.F.R. § 4.63 indicates that loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 4.63 and 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The words "mild" "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  The Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  All evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Turning to the evidence of record, the Veteran was afforded a VA feet examination in June 2004.  In regards to his 4th right toe, he had no complaints of pain, stiffness, swelling, heat, redness or loss of function related to this condition.  Physical examination revealed mild medial angulation of the right 4th toe towards the 3rd toe.  There was no evidence of redness swelling or instability.  The radiographs of the right foot were interpreted as showing angulation deformity of the right 4th toe at the distal interphalangeal joint; no evidence of fracture or other osseous pathology involving the 4th toe; and a small infra-calcaneal spur on the right foot.  The diagnosis was of status (post) fracture right 4th toe with residual angulation deformity, asymptomatic with no loss of function.

The Veteran was afforded another VA examination in April 2005.  The Veteran denied any additionally injury to the fourth digit of the right toe since the June 2004 VA examination.  The Veteran denied any complaints of pain, weakness stiffness, swelling, heat, redness, fatigability or lack of endurance.  The Veteran was not under any treatment at the time of the examination.  He denied the use of crutches, braces, canes or corrective shoe gear regarding the areas in question.  There was no recent surgery or history of injury to the fourth digit of the right foot.  The examiner noted that the Veteran was most recently seen in podiatry for unrelated complaint of left foot pain.  The examiner noted that the Veteran continued to experience pain to the left midfoot.  The examiner noted that this was not related to the history of fracture to the fourth right digit.  On physical examination, the skin integrity to the foot was intact especially to the fourth digit.  There were no signs of redness fluctuance, cyanosis or ecchymosis noted.   No ulceration or hyperkeratotic lesions were noted.  There was mild medial angulation of the fourth digit of toward the third digit of the right foot.  The examiner noted that this did not appear to have increased as compared to the Veteran's most recent compensation and pension exam.  Passive range of motion of the distal and proximal interphalangeal joints of the fourth digit right foot were pain free and without crepitus and within normal limits with no obvious functional limitation.  The examiner diagnosed status post fracture of the fourth digit, right foot with residual angulation deformity.  The examiner concluded that the Veteran did not demonstrate objective findings of loss of function nor subjective complaints of pain and limitation in regards to the fourth digit of the right foot.  

The Veteran was afforded a VA examination in May 2010.  The examiner diagnosed residuals of fracture of right fourth toe.  The examiner noted that there were no residual and no current complaints.   

Based on the above, the Board finds that a compensable rating is not warranted for the Veteran's residuals of a fracture of the right fourth toe.  The Board notes that the Veteran has an angulation deformity.  However, the deformity was noted as asymptomatic and the Veteran was also noted as having no complaints.  The Veteran was also repeatedly noted as having no complaints.  The Veteran also denied pain, weakness, stiffness, swelling, fatigability and lack of endurance.  Passive range of motion was noted as pain free and within normal limits.  Additionally, VA examiners noted that the Veteran did not have loss of function of the right foot.  Therefore, the Board finds that for the entire appeal period, the Veteran's residuals of a fracture of the right fourth toe has been asymptomatic and therefore, less than moderate as required for the next higher rating.  

The Board has considered the criteria under Deluca and Mitchell, however as the Veteran has repeatedly been noted as having no complaints, such criteria is not applicable in this instance.  See DeLuca, 8 Vet. App. 202; see also Mitchell, 25 Vet. App. 32, 38.  

The Board has also considered whether the Veteran is entitled to a higher rating or separate rating under another diagnostic code pertaining to the foot.  However, the evidence of record is against a finding that the Veteran has acquired flatfoot, bilateral weak foot, claw foot, anterior metatarsalgia, hallux valgus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones that is related to his military service or to his service-connected residuals of a fracture of the right fourth.  

The Board has again considered whether staged ratings are appropriate.  However, the Board finds that the evidence of record is against such a finding.  

Finally, the Board again recognizes that the Veteran may believe he is entitled to a higher rating during this period.  However, the Board finds the examinations to be more probative in regard to the type and degree of impairment of the Veteran's disability. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See Gilbert, supra.   

Plantar Warts 

The Veteran's plantar warts of the left foot are rated under 38 C.F.R. § 4.118, Diagnostic Code 7820, for infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic disease).  During the course of the appeal, the criteria for rating skin disabilities, including scars, were revised, effective October 23, 2008.  The revised criteria pertain to claims received on or after October 23, 2008, and in cases in which the claimant requests that the new criteria be considered.  See 73 Fed. Reg. 54,710-12 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2015).  Here, the Veteran's claim was received prior to October 23, 2008, and he has not requested review under the new criteria.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.  

Prior to October 23, 2008, Diagnostic Code 7820 instructed to rate infections of the skin not listed elsewhere as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  

Based on the location, diagnostic code 7800 (disfigurement of the head, face, or neck) is not appropriate.  Additionally, the Board notes that a plantar wart is a painful wart on the sole, usually transmitted by a human papillomavirus and is also called verruca plantaris  See Dorland's Illustrated Medical Dictionary, 2075 (32th Ed. 2012).  As such, diagnostic codes 7801-7805, for scars of various stripes, are also not applicable, given the active status of the infection.  Therefore, rating as dermatitis or eczema under Code 7806 is the most appropriate.  

Under diagnostic code 7806, a noncompensable rating is warranted for dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy required during the past 12- month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating is warranted dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

Turning to the evidence of record, the Veteran was afforded a VA feet examination in June 2004.  In regards to the plantar warts on his left foot, at the time of the examination the Veteran had a solitary wart on his left 4th toe.  The Veteran reported that this caused him no pain but requires self-treatment from time to time.  Physical examination revealed that the skin color, temperature and integrity of the feet are all within normal limits.  There was a tiny wart noted approximately 1.5 mm diameter on the plantar aspect of the left 4th toe.  There was mild interdigital scaling of the skin in the left 3rd and 4th interdigital spaces consistent with tinea pedis.  The examiner diagnosed a solitary plantar wart left 4th toe, asymptomatic.  

The Veteran was afforded another VA examination in April 2005.  The Veteran denied any complaints of pain to the left foot secondary to hyperkeratotic lesions.  He denied any treatment aimed at wart/callus ablation to the left foot.  The Veteran was not under any treatment at the time of the examination.  He denied the use of crutches, braces, canes or corrective shoe gear regarding the areas in question.  The examiner noted that the Veteran was most recently seen in podiatry for unrelated complaint of left foot pain.  The examiner noted that the Veteran continued to experience pain to the left midfoot.  The examiner noted that this was not related to the questionable hyperkeratotic lesions/verruca.  On physical examination, skin to the left foot was intact with no hyperkeratotic lesions, no areas of pinpoint bleeding or obvious disruption of the relaxed skin tension lines consistent with a verrucous lesion, previously described as a 1.5 mm in diameter lesion on the plantar aspect of the fourth digit of the left foot was resolved.  Interspaces one through four of the foot bilaterally were clean and intact without fissuring, maceration or hyperkeratosis.  The examiner diagnosed history of solitary plantar verruca fourth digit, left foot, resolved.  The examiner concluded that the Veteran had a history of previous verruca to the left foot which at the time of the examination no verrucous lesions were appreciated.  

The Veteran was afforded another VA examination in May 2010.  The examiner diagnosed status post left plantar wart removal without residuals.  

The Veteran was afforded another VA examination in April 2012. The examiner diagnosed status post plantar wart.  The examiner noted that these presented in service and were removed after retirement in about 1990.  The examiner noted that there had been no recurrence or residual.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  The Veteran did not have any benign or malignant skin neoplasms.  The Veteran did not have any systemic manifestations due to any skin diseases.  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  The Veteran did not have any debilitating episodes in the prior 12 months.  On physical examination the Veteran did not have any visible skin conditions.  

Based on the above, the Board finds that a compensable rating is not warranted.  The Board notes that the involved surface is less than the five percent of the entire body and less than 5 percent of the entire area exposed.  The Board also notes that while the Veteran indicated self-treatment in June 2004 the evidence of record is against a finding that the Veteran's plantar wart required more than topical therapy at any point during the appeal period.  Additionally, after the June 2004 VA examination the Veteran's plantar wart was noted as resolved.    

The Board has again considered whether staged ratings are appropriate.  However, the Board finds that the evidence of record is against such a finding.  

Finally, the Board again recognizes that the Veteran may believe he is entitled to a higher rating during this period.  However, the Board finds the examinations to be more probative in regard to the type and degree of impairment of the Veteran's disability. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See Gilbert, supra.   

COPD

The Veteran's COPD is rated under 38 C.F.R. § 4.97, Diagnostic Code 6604.  Pulmonary function tests (PFTs) are required to evaluate a disability under Diagnostic Code 6604 unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed; there have been one or more episodes of acute respiratory failure, or; outpatient oxygen therapy is required.  38 C.F.R. § 4.96 (d)(1).  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation can be based on alternative criteria as long as the examiner states why the test would not have been useful or valid in a particular case.  Id.  at (d)(2).  When the PFTs are not consistent with clinical findings, evaluate based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  Id.  at (d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary functions tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  Id.  at (d)(4).  When evaluating based on PFTs, post-bronchodilator results should be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer that the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  Id.  at (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which result is used, the test result that the examiner states most accurately reflects the level of disability is used to evaluate for rating purposes.  Id.  at (d)(6).  If the FEV-1 and FVC are both greater than 100 percent, a compensable evaluation should not be assigned based on decreases FEV-1/FVC ration.  Id.  at (d)(7).  

Under Diagnostic code 6604, a 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or (DLCO (SB) 56 to 65 percent predicted.  38 C.F.R. § 4.94, Diagnostic Code 6604 (2015).  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.  Id.

As evidenced by the record, the post-service VA and private treatment records show that the Veteran was treated for his COPD.  

The Veteran was afforded a VA examination in July 2004.  The Veteran reported a positive productive cough and excessive sputum production.  He denied hemoptysis and anorexia.  He also reported dyspnea on exertion and denied being asthmatic.  The Veteran stated that usually when he experienced exacerbations of the COPD he was able to move around and about.  He reported that he gets bronchitis twice a year in the winter and that keeps him bed-bound for about three days with antibiotics.  His main complaint was constant postnasal drip which caused irritation in his throat and makes him cough constantly and causes him to have difficulty breathing.  

On physical examination, the Veteran had wheezing in the lower lung bases bilaterally.  There were no rales or rhonchi.  There was no presence of Cor-pulmonale, RVH or pulmonary hypertension.  There were no restrictive diseases like kyphosis or pectus excavatum.  The examiner noted that pulmonary function tests revealed mild airway obstruction predominantly affecting the smaller airways with response to bronchodilators and mild reduction in diffusion which may reflect early morphologic emphysema.  Chest x-rays revealed that the lungs were adequately inflated.  There were right basilar linear densities as well as biapical parenchymal scarring that were likely bullous changes.  The heart was normal in size.  The examiner diagnosed progressive COPD.  

The pulmonary function test revealed normal slow and mild reduction in forced vital capacity.  There was normal total lung capacity.  There was mild air trapping and minimal hyperinflation.  Spirometry revealed an FVC of 73 percent predicted and FEV-1 of 63 percent predicted.  Post-bronchodilator, FVC was 35 percent and FEV-1 was 30 percent.  Diffusing capacity was mildly reduced at 64 percent predicted.  When corrected for alveolar volume there was actually a mild decrease.  The examiner explained that the data was consistent with mild airway obstruction predominantly affecting the smaller airways with a significant response to bronchodilator mild and reduction in diffusing capacity which may reflect early morphologic emphysema.  

The Veteran was afforded another VA examination in April 2005.  He reported that since his last evaluation his COPD symptoms had not changed much.  He continued to have productive cough without any hemoptysis.  He denied any asthma attack but reported that he gets dyspneic.  The Veteran stated that he did not use any oxygen for treatment but he continued to use his CPAP machine for sleeping.  He was on Fluticasone 50 mcg nasal inhaler and Guaifenesin 600 mg twice a day.  The Veteran stated that he has not had any periods of incapacitation due to the COPD.  

Upon physical examination, the Veteran was very comfortable and in no apparent distress.  There was no evidence of cor pulmonale or RVH.  The Veteran did not have pulmonary hypertension.  He admitted that he has had weight gain of 50 pounds in the prior year and a half.  The examiner noted that the Veteran's electronic medical record had only two weights recorded and they are all in the same month and there has not been any significant change within the last month.  The Veteran had a symmetrical chest.  There was no wheezing.  There were basilar crackles in the posterior bases of the lungs but he did not have any kyphosis or pectus excavatum.  There was no dullness appreciated on exam.  The examiner noted that the June 2004 x-ray.  Pulmonary function test results were the same as the July 2004 VA examination.  The examiner noted that the data was consistent with mild airway obstruction, predominantly affecting the smaller airways with a significant response to bronchodilator and mild reduction in diffusing capacity which may reflect early morphologic emphysema.  The examiner diagnosed progressive obstructive pulmonary disease.  

The Veteran was afforded another VA examination in May 2010.  The Veteran reported that he gets short of breath easily but not at rest.  The Veteran reported that he breathes heavily, even at rest.  He reported he could walk 50 yards relative to the COPD condition.  He reported that he has to get dropped off at the front door of stores.  He reported that he uses a manual wheelchair for mobility, outside of the home and a cane or a walker in the home.  The Veteran reported that there had been no hospitalizations for respiratory conditions.  The examiner noted that the Veteran's COPD had a no impact to a severe impact on activities of daily living.  Chest x-rays revealed COPD/chronic bronchitis type with borderline cardiomegaly.  

The Veteran was afforded another VA examination in April 2012.  The examiner diagnosed COPD.  The Veteran reported shortness of breath all the time and coughing.  The Veteran reported that he currently took no medications for this condition but was followed by a physician.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications.  The Veteran did not require the use of inhaled medications or oral bronchodilators.  The Veteran did not require outpatient oxygen therapy or continuous oxygen.  X-rays revealed COPD.  The Veteran's pre-bronchodilator PFT results were FVC 80 percent predicted, FEV-1 65 percent predicted, FEV-1/FVC 64 percent predicted and DLCO 57 percent predicted.  The post-bronchodilator results were FVC 88 percent predicted, FEV-1 78 percent predicted, FEV-1/FVC 71 percent predicted and DLCO was not applicable.   The examiner noted that that Veteran's FEV-1 percent predicted most accurately reflected the Veteran's level of disability.  The examiner concluded that the Veteran's COPD limited the Veteran's ability to work in that all physical activity was limited due to shortness of breath.   

Based on the above, the Board finds that a rating in excess of 30 percent for COPD is not warranted.  During the course of the appeal, the Veteran's PFT results, at worse, revealed pre-bronchodilator FEV-1 63 percent predicted and post-bronchodilator FEV-1 30 percent predicted.  The Board notes that these post-bronchiolar results meet the criteria for the 100 percent rating.  However, as noted above, when the post-bronchodilator results are poorer than the pre-bronchodilator results, the pre-bronchodilator value should be used for rating purposes.  In this regards, the Veteran's usable PFT results were not less than 55 percent predicted as required for the next higher rating.  Additionally, there is no lay or medical evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or the need for outpatient oxygen therapy.  In fact, VA examination reports affirmatively state that these conditions are not present.  The Board acknowledges that the Veteran also reported a continuous cough, excessive sputum production, shortness of breath and post nasal drip.  However, the Board does not find that these symptoms more closely approximate the severity of the criteria contemplated in the next higher rating.  As such, a rating in excess of 30 percent for COPD is not warranted.  

The Board has again considered whether staged ratings are appropriate.  However, the Board finds that the evidence of record is against such a finding.  

Finally, the Board again recognizes that the Veteran may believe he is entitled to a higher rating during this period.  However, the Board finds the examinations to be more probative in regard to the type and degree of impairment of the Veteran's disability. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See Gilbert, supra.   




Chronic Sinusitis/Rhinitis

The Veteran's rhinitis/sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522-6513.  Under diagnostic code 6522 for allergic or vasomotor rhinitis, a 10 percent rating is warranted for greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side without polyps; a 30 percent rating is warranted for polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  

Under the General Rating Formula of Sinusitis (including diagnostic code 6513), a noncompensable rating is warranted for sinusitis detected by x-ray only.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).  A 10 percent rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  A note to the General Rating Formula of Sinusitis defines an incapacitating episode of sinusitis as one requiring bed rest and treatment by a physician.  

Turning to the evidence of record, an August 2003 VA treatment record shows that the Veteran reported that he was starting to have some trouble with his sinuses again, to include left ear pain and drainage into his throat with a sore throat.  The Veteran reported that there was no fever associated with this.  The Veteran was noted as having an inflamed throat with no exudates.  

A December 2003 VA treatment record noted that the Veteran was seen for some rhinorrhea.  The Veteran reported that his nose was stuffier than usual.  

The Veteran was afforded a VA examination in June 2004.  The Veteran reported Post-nasal drainage for the past 25 years.  The examiner noted that the Veteran had a CT scan of the sinuses in February of 2001, and this showed hypoplastic frontal sinuses on the right with minimal MP thickening of the frontal sinus near the midline.  The most dramatic change was seen in the maxillary sinuses where there was supposed to be an air fluid level on the right maxillary sinus and mucosal thickening on the left.  Changes were consistent with chronic sinusitis in the left perhaps acute or subacute changes on the right.  The examiner noted that air fluid on the right became more of a meniscus as one visualized the posterior sections.  The examiner noted that the osteaomeatal complex (OMC) were patent bilaterally, ethmoid sinuses showed mild MP thickening chiefly on the left and posterior lateral and sphenoid sinuses were clear.  The Veteran denied facial pain but did note occasional obstruction.  The Veteran denied denies any symptoms of allergies.  The examiner noted that Veteran was taking an allergy pill and Gaviscon and noted some improvement.  

On physical examination, auricles were normal and canals were clear.  The left tympanic membrane (TM) was intact.  There was an atrophic area posteriorly with some scattered tympanosclerosis.  On the right the TM was also intact and there was tympanosclerosis anterior.  Weber was midline.   Rinne was positive bilaterally.  The nasal dorsum was straight and the septum was deviated to the right.  The mucosa was pink with no purulence or polyps.  The Veteran's lips were normal.  His upper denture was in place and his lower dentition in poor repair.  The remainder of the oral cavity was benign.  His neck was supple without masses, adenopathy or thyromegaly.  His salivary glands were normal.  There was no sinus tenderness.  There was tenderness on palpation of the left temporomandibular joint especially the intracanalicular aspect.  A fiberoptic laryngoscopy was performed using topical anesthesia and confirmed septal deviation to the right.  Middle meati were Normal.  There were no purulence or polyps noted.  The nasal pharynx was normal.  The hypopharynx and larynx exam revealed an omega shaped epiglottis.  Two cords were mildly erythematous and both cords were mobile.  There was erythema of the retinoid.  The remainder of the larynx was normal.  The examiner diagnosed chronic sinusitis and post nasal drainage either due to sinusitis or perhaps gastroesophageal reflux disease.  

In a July 2004 addendum, the examiner the CT scan of the Veteran's sinuses showed minimal left maxillary sinus mucoperiosteal thickening that was a residual from prior sinusitis.  The examiner noted that the remainder of his sinuses was clear.  The outflow tracks of the sinuses, including the infundibular and frontal nasal ducts, appeared patent.  There was no effusion.  A septal deviation to the right was noted.  The examiner concluded that the Veteran's chronic sinusitis appeared to have resolved for the most part.  The examiner concluded that as the Veteran did not have a history of allergic rhinitis and his postnasal drainage was related to GERD since he did not have any significant sinus disease at the time of the examination.  

The Veteran was afforded another VA examination in April 2005.  The Veteran admitted that he continued to have the chronic sinusitis for 25 years or more now.  It was year round with congestion, postnasal drip and tenderness in both frontal and maxillary sinuses.  The Veteran admitted that it did interfere with his breathing, making it worse at night.  He admitted to purulent discharge but denied any hemoptysis.  He admitted to occasional dyspnea at rest and on exertion.  The Veteran continued to take his Loratadine 10 mg a day for allergies as well as Gaviscon.  He was not on oxygen.  The Veteran admitted that when the sinus infection was at its worst it affects his speech.  He usually gets headaches that will last the whole day.  The specific sinuses involved were the frontal and maxillary sinuses with occasional involvement of the ethmoid sinuses.  The Veteran stated that when he does get the sinus infections it is all year round exacerbated by seasonal changes.  When the attack is not at its worst he tries to have a normal function of life.  He denied any other symptoms in relation to his sinus problems.  The Veteran admitted that there were occasions where he gets incapacitated that would be about once or twice in a year.  

On physical examination, the Veteran's frontal sinus and maxillary sinuses were tender on palpation.  There was no pain on the ethmoid sinus.   There did not seem to be any effusion.  He had mucopurulent discharge in the bilateral nares with a deviated septum to the right.  He did not have headache on examination.  Bilateral nostrils had engorged turbinates with significant inflammation.  The examiner noted that the last CT scan done of the sinuses showed significant left maxillary mucopurulent thickening.  There were also air fluid levels on the left frontal sinus and mucopurulent thickening in the ethmoid sinuses.  The examiner diagnosed chronic sinusitis.  

The Veteran was afforded another VA examination in May 2010.  The Veteran reported that he used mostly over-the-counter medicines, like Sudafed and Claritin-D, which seemed effective.  He reported that the peanut pollen in the fall and the tree pollen in the spring are the worse times of year.  He reported that his condition had gotten worse he moved down south.  He reported that he has not had allergy testing.  He reported that he uses Flonase as needed.  The examiner noted that condition had a moderate impact on outdoor chores, exercise, sports, recreation, and travel.  On physical examination there were no nasal or sinus abnormalities.  The oropharynx was clear.  

The Veteran was afforded another VA examination in April 2012.  The examiner diagnosed chronic sinusitis and rhinitis.  The examiner noted that he has flare-ups once a year with sinusitis.  The examiner noted that he had symptoms of cough, sneezing, itching of the nose, and burning of the eyes.   He takes Zyrtec OTC daily.  The Veteran's maxillary sinuses were affected by his sinusitis.  The Veteran had the following symptoms of episodes of sinusitis, headaches, pain and tenderness and purulent discharge and crusting.  The examiner noted that the Veteran had seven or more non incapacitating episodes over the prior 12 months.  The Veteran did not have any incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotics treatment in the prior 12 months.  In regards to rhinitis, the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, permanent hypertrophy of the nasal turbinate, or nasal polyps.  The Veteran did not have nasal polyps or granulomatous conditions.  The Veteran did not have any larynx or pharynx conditions.  The Veteran did not have at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  The Veteran did not have any tumors or neoplasms.  The examiner noted that there was edema and erythema of the nasal mucosa.  A sinus x-ray revealed an essentially normal exam of the paranasal sinuses.  The examiner noted that the Veteran's sinus condition did not impact his ability to work.  

Based on the above, the Board finds that for the entire appeal period, the Veteran's symptoms of chronic sinusitis/rhinitis most closely approximate the criteria of the 30 percent rating under the General Formula for Sinusitis.  The Board finds that the Veteran has consistently reported the same symptoms throughout the appeal period, to include post-nasal drip, sore throats and headaches.  The Board also notes that the Veteran has reported that his sinusitis is year round and results in trouble breathing and sometimes affects his speech.  The Board acknowledges that the evidence of record prior to April 18, 2012, shows that the Veteran only had one to two incapacitating episodes per year.  However, as the other medical evidence does not speak to incapacitating episodes, the Board resolves all reasonable doubt in favor of the Veteran and finds that a 30 percent rating is most appropriate for the entire appeal period.  

In so finding, the Board concluded that the Veteran's symptoms do not more nearly approximate the 50 percent rating as the evidence of record is against a finding that the Veteran has had radical surgeries or repeated surgeries.  The Board has also considered whether a higher rating would be warranted under diagnostic code 6522.  However, the evidence of record is against a finding that the Veteran has polyps or greater than 50 percent obstruction of the nasal passage.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a separate 10 percent, but not higher, for posttraumatic arthritis of the right knee, for the period from December 22, 2003, to March 19, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 10 percent for instability of the right knee, as residual impairment associated with posttraumatic arthritis, prior to March 19, 2014, is denied.

Entitlement to a rating in excess of 20 percent for lumbosacral strain is denied.  

Entitlement to a separate rating 10 percent rating, but not higher, for neurological impairment (radiculopathy) of the right lower extremity associated with lumbosacral strain, for the period from December 22, 2003, to April 13, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a separate rating 10 percent rating, but not higher, for neurological impairment (radiculopathy) of the left lower extremity associated with lumbosacral strain, for the period from December 22, 2003, to April 13, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a compensable evaluation for residuals of a fracture of the right fourth toe, prior to March 19, 2014, is denied.  

Entitlement to a compensable evaluation for residuals of plantar wart on the left foot, prior to March 19, 2014, is denied.  

Entitlement to a rating in excess of 30 percent rating for chronic obstructive pulmonary disease is denied.

Entitlement to a 30 percent rating, but not higher, for chronic sinusitis/rhinitis, from March 8, 2004, is granted subject to the law and regulations governing the payment of monetary benefits.



REMAND

Paroxysmal Supraventricular Tachycardia

As part of the Board remand, the Veteran was afforded another VA examination in April 2012.  The examiner noted that the Veteran reported that he had stress test in 2010 or 2011.  The examiner also noted that he called Flowers Hospital several times and was not able to obtain these records but Flowers Hospital informed him that the Veteran last had an ECHO in 2008 and nothing after.  The Board notes that the most recent private treatment records are dated November 2005 and no records from Flowers Hospital are associated with the claims file.  Therefore, a remand is necessary to obtain these outstanding records.  

Otitis Media

As part of the Board remand, the Veteran was afforded another VA examination in April 2012.  The examiner noted that the Veteran's otitis media was a recurrent medical event at the middle ear and as an audiologist he was not able to provide an opinion regarding the otitis media per se.  The examiner noted that if further evaluation and, or opinion regarding the Veteran's otitis media was required this should be addressed by an ENT physician through an ear disease exam request.  The examiner noted that he could comment on the Veteran's degree of hearing loss which was likely secondary to his history of otitis media.  The examiner explained that the May 2010 evaluation was an accurate measure of the Veteran's left ear hearing loss secondary to otitis media based on the condition of the middle ear at that time.  The examiner also noted that it could be stated that the current exam would be an accurate reflection of the Veteran's left ear hearing loss secondary to otitis media as of the time of the examination.  The Board notes that the last VA examination conducted by an ENT specialist was done in April 2005.  While the Veteran's left ear hearing loss is a noted complication of his otitis media, the Board finds that a VA ear disease examination is necessary to provide a full picture of the Veteran's service-connected disability.    

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  Specifically, records from Flower Hospital regarding treatment for his heart condition dated since 2005.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated October 2015 to the present.  

3. Then, schedule the Veteran for a VA ear disease examination with an ENT specialist to determine the extent and severity of the service-connected otitis media with left ear hearing loss. The claims file should be made available to and reviewed by the examiner.  All necessary studies should be performed.  The examiner should describe all symptoms associated with otitis media.  It should also be noted whether there is any suppuration or aural polyps due to the otitis media. Additionally, the examiner should fully describe the functional losses caused by the Veteran's otitis media of the right ear.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, and any other development deemed necessary, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


